     Case: 1:19-cv-00311 Document #: 62 Filed: 11/08/19 Page 1 of 5 PageID #:421   1

 1                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
 2                                EASTERN DIVISION
 3
 4     TIMOTHY J. RITCHEY                     )
                                              )
 5                        Plaintiff,          )   Docket No. 19 C 311
                                              )
 6                  vs.                       )
                                              )
 7     METROPOLITAN LIFE INSURANCE            )
       COMPANY, INC., et al.                  )   Chicago, Illinois
 8                                            )   November 6, 2019
                          Defendants.         )   9:17 a.m.
 9
10                   TRANSCRIPT OF PROCEEDINGS - Status
            BEFORE THE HONORABLE CHIEF JUDGE REBECCA R. PALLMEYER
11
12     APPEARANCES:
13
       For the Plaintiff:              PECK RITCHEY, LLC
14                                     BY: MR. PETER M. BRADY
                                       105 West Adams, 31st Floor
15                                     Chicago, Illinois 60602
16
       For the Defendant               SMITH, von SCHLEICHER & ASSOCIATES
17     Metropolitan Life:              BY: MS. JACQUELINE J. HERRING
                                       180 North LaSalle Street, Suite 3130
18                                     Chicago, Illinois 60601
19
20
21
22
       Court Reporter:                 FRANCES WARD, CSR, RPR, RMR, FCRR
23                                     Official Court Reporter
                                       219 S. Dearborn Street, Suite 2524A
24                                     Chicago, Illinois 60604
                                       (312) 435-5561
25                                     frances_ward@ilnd.uscourts.gov
     Case: 1:19-cv-00311 Document #: 62 Filed: 11/08/19 Page 2 of 5 PageID #:422   2

 1                  THE CLERK: 19 C 311, Ritchey versus U.S. Office of
 2     Personnel Management.
 3                  MR. BRADY: Good morning, your Honor.
 4                  Peter Brady on behalf of the plaintiff.
 5                  THE COURT: Good morning, Mr. Brady.
 6                  MS. HERRING: Jacqueline Herring on behalf of
 7     Defendant Metropolitan Life Insurance Company.
 8                  THE COURT: Ms. Herring, good morning.
 9                  MS. HERRING: Good morning.
10                  MR. BRADY: So your Honor will recall last time we
11     were here Mr. Stokes was present here with his attorney, who
12     withdrew as we were standing before you.
13                  I can't speak for Ms. Herring, but I haven't had
14     any contact with Mr. Stokes.
15                  MS. HERRING: I have not heard anything from
16     Mr. Stokes, your Honor.
17                  THE COURT: Okay. Well, he has three pending
18     motions. One is a motion to file his second amended
19     cross-claim, second is a motion for some kind of a writ, and
20     the third is a motion for leave to file a declaration.
21                  I will strike all those motions without prejudice.
22                  That leaves us with the defendants' -- I guess it
23     would be Metropolitan Life Insurance Company's motion to
24     dismiss.
25                  MS. HERRING: Correct, your Honor. That was filed
     Case: 1:19-cv-00311 Document #: 62 Filed: 11/08/19 Page 3 of 5 PageID #:423   3

 1     back on August 12th.
 2                  THE COURT: Correct. And I don't believe there
 3     have been any briefs filed on that beyond your original
 4     motion.
 5                  MS. HERRING: That is correct. Mr. Stokes had
 6     initially sought leave to amend. The Court gave him
 7     deadlines, and then things went downhill from there.
 8                  THE COURT: All right. So the motion to dismiss is
 9     effectively unopposed at this point.
10                  MS. HERRING: Yes.
11                  THE COURT: Mr. Brady, what's your view?
12                  MR. BRADY: We don't have a position. It doesn't
13     seek -- his complaint doesn't seek relief with respect to us.
14     I have my opinions as to the merits of his complaint. But if
15     he is not going to oppose the motion to dismiss, we don't
16     object to it.
17                  THE COURT: The motion is granted.
18                  All right. Now, what about the rest of the case?
19                  MR. BRADY: So I think that we can proceed. We had
20     met initially before all of this business with Mr. Stokes and
21     his attorney and everything happened and worked out a
22     schedule. I think we can do that again and get some new
23     dates.
24                  THE COURT: Good.
25                  MR. BRADY: But we are happy to talk and work out a
     Case: 1:19-cv-00311 Document #: 62 Filed: 11/08/19 Page 4 of 5 PageID #:424   4

 1     schedule going forward, I think.
 2                  THE COURT: And it would just be the
 3     straightforward claim, as I understand it, of Ritchey against
 4     Metropolitan Life Insurance.
 5                  MS. HERRING: No.
 6                  THE COURT: No?
 7                  MS. HERRING: He has claims against Mr. Stokes as
 8     well, and Met Life has claims against Mr. Stokes. So
 9     Mr. Stokes is still a party to the lawsuit. The Court just
10     dismissed Stokes' cross-claim --
11                  THE COURT: Cross-claim.
12                  MS. HERRING: -- against Met Life.
13                  THE COURT: Okay.
14                  MS. HERRING: But both of us have active claims
15     against Mr. Stokes.
16                  THE COURT: Got it. He is going to need to either
17     appear and defend, or he will be in default.
18                  MS. HERRING: Yes.
19                  MR. BRADY: He has answered --
20                  MS. HERRING: He will need to participate, or we
21     will at least need to attempt to get his participation in any
22     scheduling as well.
23                  THE COURT: Sure.
24                  What we should do is set it over for a Rule 16
25     conference. At that point I'm hoping you will have gotten
     Case: 1:19-cv-00311 Document #: 62 Filed: 11/08/19 Page 5 of 5 PageID #:425   5

 1     his attention and be able to propose a schedule.
 2                  Is December 3rd all right?
 3                  MS. HERRING: I am on out-of-state depositions that
 4     day, your Honor.
 5                  I could do the 4th.
 6                  THE COURT: The 4th is fine.
 7                  MR. BRADY: I can do the 4th as well.
 8                  THE COURT: The 4th at 9 o'clock. And you will
 9     present a proposed schedule at that time.
10                  MR. BRADY: Okay. Thank you, your Honor.
11                  THE COURT: All right. Thanks.
12                                 *    *    *    *    *
13     I certify that the foregoing is a correct transcript from the
       record of proceedings in the above-entitled matter.
14
15     /s/ Frances Ward_________________________November 8, 2019.
       Official Court Reporter
16     F
17
18
19
20
21
22
23
24
25
